Exhibit 10.6

SHARE ESCROW AGREEMENT


     THIS SHARE ESCROW AGREEMENT (Agreement”) is effective as of January 9, 2009
among First American Title Company (the "Escrow Agent"), Aera Energy LLC, a
California limited liability company (“Aera”), Global Greensteam LLC, a
California limited liability company (“Greensteam”), and Global Green Solutions,
Inc., a Nevada corporation (the “Company”). Collectively the Escrow Agent, Aera,
Greensteam and the Company are referred to herein as the “Parties.”


RECITALS

     WHEREAS, Greensteam and Aera are parties to a First Amendment to Program
Agreement to be effective as of October 22, 2008 (the “Amended Agreement”) which
amends certain provisions of a Program Agreement between Aera and Greensteam
dated March 31, 2008.

     WHEREAS, the Amended Agreement provides that Greensteam will cause the
Company to issue 20 million shares of its common stock (the “Shares”) in the
name of Aera and deposit the Shares with an escrow agent.

     WHEREAS, the Amended Agreement provides that the Shares, or any portion
thereof, will be released by the escrow agent to Aera if Aera is due certain
termination fees under the Amended Agreement, Greensteam fails to pay such fees
in cash, and Aera elects at its option to take the Shares in exchange for such
fees.

     WHEREAS, the Amended Agreement provides that any and all of the Shares that
are not released to Aera will be returned to the Company when there are no
longer any situations that may require payment of any termination fees to Aera.

     WHEREAS, the Escrow Agent has agreed to hold the Shares in accordance with
the terms and conditions set forth herein.


AGREEMENT

     Now, therefore, in consideration of the foregoing, it is hereby agreed as
follows:

     1.     Establishment of Escrow. Effective as of January 9, 2009,
Greensteam, Aera, and the Company hereby establish an escrow with the Escrow
Agent. The Company agrees that in accordance with the Amended Agreement it will
deposit with the Escrow Agent one or more stock certificates representing the
Shares.

 

1

--------------------------------------------------------------------------------


     2.     Appointment and Status of the Escrow Agent. Greensteam, the Company
and Aera hereby appoint and designate the Escrow Agent for the purposes set
forth herein. Aera, Greensteam, and the Company each agree and acknowledge that
the Escrow Agent is acting as an independent escrow agent and does not represent
any of the parties with regard to the transaction contemplated in the Amended
Agreement or under this Agreement.

     3.     Escrow Period. The escrow period shall begin on January 9, 2009 and
shall automatically terminate on January 9, 2014 (the “Termination Date”).
Alternatively, this Agreement shall terminate in its entirety when the Shares
are released by the Escrow Agent as provided in Paragraph 4 below. If on January
9, 2014, any shares remain in escrow, either the Parties may agree to extend
this Agreement, or Aera, the Company, and Greensteam shall arrange to replace it
with an equivalent agreement and another escrow agent effective January 10,
2014.

     4.     Disbursements from Escrow. The Parties agree that the Escrow Agent
shall hold the Shares in its possession until:

              a.     

The receipt of a written confirmation signed by both Greensteam and Aera
instructing the Escrow Agent to release any portion of the Shares to Aera, the
Company or another escrow agent. The written notice shall instruct the Escrow
Agent as to the time, place, and manner to deliver the Shares. The parties agree
and acknowledge that if less than all of the Shares are to be released to Aera
pursuant to the Amended Agreement, the Escrow Agent shall continue to hold any
remaining Shares until instructed otherwise.

     Or

               b.     

The receipt of written confirmation signed by both Greensteam and Aera that the
Amended Agreement is terminated. Upon receipt of such notification the Escrow
Agent shall return any remaining Shares to the Company at the address provided
herein.

     5.     Fee. For the performance of its duties hereunder, the Escrow Agent
will be paid a fee of $4,500 with the Fee to be paid by Greensteam.

     6.     Liability of the Escrow Agent. The Escrow Agent shall have no
liability by reason of acting as Escrow Agent except for acts of malfeasance or
intentional wrongdoing and will act only in good faith and pursuant to the
written instructions of Greensteam and Aera. The Escrow Agent may conclusively
rely on, and shall be protected, when it acts in good faith upon any statement,
certificate, notice, request, consent, order or other document which it believes
to be genuine and which has been signed by the proper parties. Provided it uses
due care, the Escrow Agent shall have no duty or liability to verify any such
statement, certificate, notice, request, consent, order or other document and
its sole responsibility shall be to act only as expressly set forth in this
Agreement. The Escrow Agent shall be under no obligation to institute or defend
any action, suit or proceeding in connection with this Agreement unless it is
indemnified to its satisfaction. The Escrow Agent may consult counsel in respect
of any

2

--------------------------------------------------------------------------------


question arising under this Agreement and the Escrow Agent shall not be liable
for any action taken, or omitted, in good faith upon advice of such counsel.

     7.     Dispute Resolution. If at any time a dispute shall exist as to the
duties of the Escrow Agent and the terms hereof, the Escrow Agent may deposit
the certificate(s) representing the Shares with the Clerk of a Court in the
County of Kern, State of California, and may interplead the parties hereto. Upon
so depositing such certificates and filing its complaint in interpleader, the
Escrow Agent shall be completely discharged and released from all further
liability or responsibility under the terms hereof. The parties hereto, for
themselves, their heirs, successors and assigns, do hereby submit themselves to
the jurisdiction of said court.

     8.     Recognition of Orders of Court. Except as provided in Paragraph 4
hereof, the Escrow Agent is hereby expressly authorized and directed to
disregard any and all notices or warnings given by any of the parties hereto, or
by any other person or corporation, excepting only orders or process of court,
and is hereby expressly authorized to comply with and obey any and all orders,
judgments or decrees of any court, and in case the said Escrow Agent obeys or
complies with any such order, judgment or decree of any court, it shall not be
liable to any of the parties hereto or any other person, firm or corporation by
reason of such compliance, notwithstanding any such order, judgment or decree be
subsequently reversed, modified, annulled, set aside or vacated, or found to
have been entered without jurisdiction.

     9.     Indemnification to Escrow Agent. Greensteam, Aera, and the Company
each hereby agree, jointly and severally, to indemnify and hold harmless the
Escrow Agent against any and all losses, claims, damages, liabilities and
expenses, including reasonable costs of investigation and counsel fees and
disbursements which may be imposed upon the Escrow Agent or incurred by the
Escrow Agent in connection with its acceptance of appointment as Escrow Agent
hereunder or the performance of its duties hereunder, excepting gross negligence
or willful misconduct on the part of the Escrow Agent, including any litigation
arising from this Agreement or involving the subject matter hereof.

     10.    Modification; Waiver. This Agreement may not be changed or
terminated orally, and no provisions hereof may be waived unless in writing,
signed by the party against whom such waiver is asserted.

     11.    Notices. All notices, demands or requests required or authorized
hereunder shall be deemed given sufficiently if in writing and sent by
registered mail or certified mail, return receipt requested and postage prepaid,
by courier, or by tested telex, telegram or cable to:

 

 

 

3

--------------------------------------------------------------------------------

In the case of Greensteam:

Global Greensteam, LLC
789 West Pender Street, Suite 1010
Vancouver, BC
Canada, V6C 1H2
Attn: Craig Harting
Fax: 604-606-7980

In the case of the Company:

Global Green Solutions, Inc.
789 West Pender Street, Suite 1010
Vancouver, BC
Canada, V6C 1H2
Attn: Douglas Frater
Fax: 604-606-7980

In the case of the Escrow Agent:

First American Title Company
9201 Camino Media #100
Bakersfield, CA 93311
Attn: Nancy J. Smith
Fax: 866-780-1520

In the case of Aera:

Aera Energy LLC
10000 Ming Ave.
Box 11164
Bakersfield, CA 93311
Attn: Phiroze Patel
Fax: 661-665-5193

     12.    Governing Law; Benefit. The validity, interpretation and
construction of this Agreement and each part hereof shall be governed by the
laws of the State of California, and this Agreement shall bind and inure to the
parties hereto and their respective representatives, successors and assigns.

     13.    No Voting or Disposition Rights. The Parties agree that Aera shall
have no voting rights with respect to, and no voting rights will be exercised by
Aera or the Escrow Agent for any of the Shares that are held in escrow. In
addition, Aera shall have no right to dispose, or direct the disposition, of any
of the Shares that are held in escrow prior to such time, if ever, as Greensteam
shall have failed to pay any termination fees it is obligated to pay to Aera
under the

4

--------------------------------------------------------------------------------


Amended Agreement and Aera shall have exercised its option to take the Shares in
exchange for unpaid termination fees.

     14.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all of the Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Escrow Agent, the Consultant and the Company have
entered into this Agreement on the day and year first written above.


FIRST AMERICAN TITLE COMPANY


By:  NANCY J. SMITH
Name & Title:  Nancy J. Smith
                        Escrow Officer

 

GLOBAL GREENSTEAM LLC


By:  CRAIG HARTING
       Craig Harting, Director

 

GLOBAL GREEN SOLUTIONS INC.


By:  J. DOUGLAS FRATER
       Douglas Frater, President

 

AERA ENERGY, LLC


By: VAN N. SCHULTZ

Name & Title:  Van N. Schultz
                        Senior V.P.

 

 

 

6

--------------------------------------------------------------------------------